Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's argument, filed on May 24, 2021 has been entered and carefully considered. Claims 15 is amended. Claims 1-18 are pending. 

Response to Arguments
3.	On pages 6-9 applicant argues "Ninan fails to teach or suggest determining for each target image region within the target image plane, a plurality of reference pixels that fit within the corresponding proxy image region, from one or more of the multiple reference viewpoints," as claimed in claim 1. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Ninan teaches for each target image region within the target image plane, a plurality of reference pixels that fit within the corresponding proxy image region, from one or more of the multiple reference viewpoints([see in Fig. 2D]- a target view portion (e.g., 202-1 of FIG. 2A, etc.) of the video image (200-1 of FIG. 2A) comprises a foveal view (e.g., 104-1 of FIG. 2A, etc.) that covers (e.g., entirely, substantially, etc.) the viewer's foveal vision up to some or all of the viewer's near peripheral vision (and possibly even a safety region) in the viewer's vision field. In some embodiments, no or little upsampling operation is performed on the foveal view (104-1) of the target view portion (202-1) as received by the client device via a video stream); [see also in Fig. 2A]- target view portion (202-1) of the video image (200-1 of FIG. 2A) further comprises a surround region (e.g., 212-1 of FIG. 2A, etc.) that 
	Regarding claim 15, Applicant's arguments filed on 05/24/2021 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.
 Therefore, the rejection has been maintained.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US. Pub. No. 2009/0079762) in view of DANIEAU et al. (US. Pub. No.  .

Regarding claim 1, Fukushima teaches a device for video rendering([abstract]- a multi-viewpoint image for a three-dimensional image display), the device comprising: a memory; and an electronic processor([para 0011; 0030]- display plane of a 3D display is set to be vertical like an ordinary television set or a monitor for a personal computer which will have memory and processor) configured to receive, from a source device, video data including multiple reference viewpoints([para 0030]- computer-executable program for producing a multi-viewpoint image for three-dimensional image display which acquires a multi-viewpoint image used for three-dimensional image display for providing parallax in a horizontal direction to cause a viewer to recognize three-dimensional image, the program including instructions for: providing a plurality of viewpoints), determine a target image plane corresponding to a target viewpoint([para 0015; 0017; 0021 and 0051]-target viewpoint), determine, within the target image plane, one or more target image regions([abstract; para 0021 and 0030]- a multi-viewpoint image for a three-dimensional  image display, the method includes: providing a plurality of viewpoints to be spaced at equal intervals in direction perpendicular to a single reference projection plane including target viewpoints serving as reference are spaced at constant intervals in a first direction parallel to the reference projection plane; providing a plurality of individual target viewpoints which are respectively different from the target viewpoints serving as reference and serve as feet of a perpendicular to the plurality of viewpoints, corresponding to the respective determine, for each target image region within the target image plane([see in 1A-1C]-target image viewpoints 4 are within image plane); and composite one or more of the rendered target regions to create video rendering for the target image plane
However,  Fukushima does not explicitly disclose a proxy image region, the proxy image region being larger than the corresponding target image region by a margin surrounding the corresponding target image region, determine, for each target image region within the target image plane, a plurality of reference pixels that fit within the corresponding proxy image region, from one or more of the multiple reference viewpoints, project, for each target image region within the target image plane, the plurality of reference pixels that fit within the corresponding proxy image region, from the one or more multiple reference viewpoints, to the target image region within the target image plane, producing a rendered target region from each target image region and composite one or more of the rendered target regions to create video rendering for the target image plane. 
In an analogous art, DANIEAU a proxy image region([see in Fig. 13 and pra 0073]-a proxy image), the proxy image region being larger than the corresponding target image region by a margin surrounding the corresponding target image region([para 0073]- a proxy image 1320 which appears in matrix format is then projected on the image 1350. The proxy corresponds to the touch sensitive surface 
 However, the combination of Fukushima and DANIEAU don’t explicitly disclose determine, for each target image region within the target image plane, a plurality of reference pixels that fit within the corresponding proxy image region, from one or more of the multiple reference viewpoints, project, for each target image region within the target image plane, the plurality of reference pixels that fit within the corresponding proxy image region, from the one or more multiple reference viewpoints, to the target image region within the target image plane, producing a rendered target region from each target image region.
In an analogous art, Ninan teaches determine, for each target image region within the target image plane, a plurality of reference pixels that fit within the corresponding proxy image region, from one or more of the multiple reference viewpoints, project, for each target image region within the target image plane, the plurality of reference pixels that fit within the corresponding proxy image region, from the one or more multiple reference viewpoints, to the target image region within the target image plane, producing a rendered target region from each target image region([see in Fig. 2A]- target view portion (202-1) of the video 

    PNG
    media_image1.png
    574
    1065
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ninan to the modified system of Fukushima and DANIEAU rendering display images with positional zero latency for augmented reality (AR), virtual reality (VR), mixed reality (MR), and so forth [ Ninan; para 0002].
Regarding claim 2, Ninan teaches wherein the at least one target image region is a plurality of target image regions, and respective ones of the plurality of target image regions are rendered with different resolutions([para 0037]- The target view portion in the second video image is encoded into the video stream with a target spatiotemporal 
Regarding claim 3, Fukushima discloses wherein the at least one target image region is a plurality of target image regions, and a number of reference viewpoints is different for each target image region([para 0021]- a plurality of viewpoints to be spaced at equal intervals in direction perpendicular to a single reference projection plane including target viewpoints serving as reference).
Regarding claim 4, DANIEAU teaches wherein the proxy image region is determined based on at least one of a depth range, a virtual camera array layout, or real camera array layout([para 0039]- a stereoscopic video is encoded on one or two rectangular frames, projected on two mapping surfaces which are combined to be captured by two virtual cameras according to the characteristics of the device).
Regarding claim 5, Ninan teaches wherein the margin is predetermined([see in Fig. 2A]-margin is defined).
Regarding claim 6, Fukushima discloses wherein at least one target image region is determined based on a focus area of a viewer([see in claim 1]-the target image is focus of the viewer).
Regarding claim 7 Ninan teaches wherein the focus area is a foveation area having a resolution greater than a resolution of a peripheral area within the target image region([para 0057]- the target view portion of the first video image "Frame 1" is received with the relatively high spatiotemporal resolution, the foveal-view region extracted from the target view portion of the first video image "Frame 1" can be rendered by the client 

Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 8 have been met in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US. Pub. No. 2012/0268465) in view of DANIEAU et al. (US. Pub. No.  2019/0064926 A1) and further in view of Cook (US. Pat. No. 8,842,114 B1).  
Regarding claim 15, Inada teaches a memory([see in Fig. 25]-main memory); and an electronic processor([see in Fig. 25]-main processor) configured to receive source content including multiple reference viewpoints([para 0049 and 0186]- , map the source content using a projective mapping technique, partition the mapped source content into a plurality of tiles([para 009-0011]- The image file generation device comprises: an image hierarchy generation unit configured to generate a plurality of pieces of image data with different resolutions from input image data and to generate hierarchical data formed by hierarchizing the plurality of pieces of data according to resolution; an image division unit configured to partition image data in each layer of the hierarchical data into tile images of a predetermined size; an index creation unit configured to create index data that maps tile locations defined by partitioning an image in each layer of the hierarchical data into tile images to data for the tile images used to render the tile locations; and an image file generation unit configured to generate an image file that includes data for the tile images and the index data)
However, Inada does not explicitly disclose determine a subset of the plurality of regions for synthesis of a target view based on a proxy image region surrounding each target image region, and render the subset of the plurality of regions.
In an analogous art, DANIEAU teaches determine a subset of the plurality of regions for synthesis of a target view based on a proxy image region surrounding each target image region ([see in Fig. 13, para 0073]- a proxy image 1320 which appears in matrix format is then projected on the image 1350. The proxy corresponds to the touch sensitive surface which in this embodiment corresponds to a target mesh as render the subset of the plurality of regions([see in Fig. 21 and abstract]-displaying plurality of proxy points). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of DANIEAU to the modified system of Inada a haptic device such as used in Virtual Reality (VR) or Augmented Reality (AR) environments to provide an immersive experience. [DANIEAU ; paragraph 0002].
However, the combination of Inada and DANIEAU don’t explicitly disclose   wherein the proxy image region is determined based on at least one of a depth range, a virtual camera array layout, or real camera array layout.
In an analogous art, Cook teaches wherein the proxy image region is determined based on at least one of a depth range, a virtual camera array layout, or real camera array layout ([col. 2, line 29-35]- the region may be determined based on a range of depth in a scene displayed by the display). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of DANIEAU to the modified system of Inada for adjusting a depth of displayed objects within a region of a display [col. 1, lines 32-35; Cook].
Regarding claim 16, Inada teaches wherein a respective size of a respective tile is based on the resolution of the tile([para 009-0011]- The image file generation device comprises: an image hierarchy generation unit configured to generate a plurality of pieces of image data with different resolutions from input image data and to generate 
Regarding claim 18, Inada teaches wherein the projective mapping technique is an  equirectangular mapping or a cube mapping([see in Fig. 23]- in FIG. 23, the number of valid tile locations in the horizontal direction is indicated by rectangles in each layer. Thus, one rectangle and two rectangles are shown in the index block 160} corresponding to the first area 152k. All of 4x4, 8x8, and 16x16 tile locations in index blocks such as 160k, 160!, etc. corresponding to the other areas ( e.g., a second area 152!, a third area 152m, etc.)). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of DANIEAU and Cook as applied to claim 15 above and further in view of Fukushima et al. (US. Pub. No. 2009/0079762).
Regarding claim 17, the combination of Inada, DANIEAU and Cook don’t explicitly disclose wherein a number of reference viewpoints is different for each target image region.
In an analogous art, Fukushima teaches wherein a number of reference viewpoints is different for each target image region([para 0006-0007]- Multi-viewpoint images acquired from a plurality of viewpoints different from one another in a horizontal direction are required for three-dimensional image display in the horizontal parallax systems. That is, a three-dimensional image is approximately reproduced by approximately reproducing images acquired from different viewpoints in a horizontal 


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Tran et al., US 2019/0060602 A1, discloses Method for augmented realty (AR) virtual reality (VR).
2.	Zhang et. al., US 2015/0035830 A1, discloses method for real-time rendering of complex scene in internet environment.
3.	SHIBAZAKI et al. US 2015/0103144, disclose an image processing program.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MD N HAQUE/               Primary Examiner, Art Unit 2487